DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Specification
The disclosure is objected to because of the following informalities:
The amendments to the specification of March 29th 2019 appear to have listed the incorrect line numbers for some of the section headers (Summary of invention, Brief description of drawings, etc.) as some of these are in the middle of a paragraph.  The examiner suggests ensuring that the listed line numbers are the line numbers intended for these amendments.  
The specification should have each of the paragraphs labeled using at least 4 numerals enclosed in brackets at the start of each paragraph. See 37 C.F.R. 1.52(b)(6).
Appropriate correction is required.
Claim Objections
Claims 1, 2, 4, 6, 7, 11, 16, and 17 are objected to because of the following informalities: 
In claims 1 and 11 “monitor the voltage level” should read -- monitor a voltage level --.
In claims 1 and 11 “DC” should be written out as -- direct current (DC) -- for the first occurrence in each group of claims. 
In claim 2, “and through the influence of which power regulator the magnitude” should read -- and, through the influence of which power regulator, the magnitude --.
In claims 4 and 16 “AC” should be written out as -- alternating current (AC) -- for the first occurrence in each group of claims.
In claim 6 and 17, line 4 “through electrical cable” should read -- through an electrical cable --.
In claim 7, line 8 “(20)” should be deleted for consistency with the other amendments to the claims.
In claim 11, line 13 “the magnitude of the load current” should read -- a magnitude of the load current --.
Appropriate correction is required.
Claim Interpretation
In claim 3, the examiner interprets the “or” portions of the claim as follows: “the monitoring and control of the power regulator is configured to take place manually”, or [the monitoring and control of the power regulator is configured to take place] “automatically through the influence of a current sensor arranged at the power regulator or a corresponding electronic regulator that is connected in a manner that transfers signals, and is thus capable of providing feedback, with the means of supplying load current”.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

In claims 1 and 5 “means to control and monitor the voltage level…” is interpreted under 112(f) as being performed by a control circuit or manually by an operator, as disclosed in lines 298-304 and 324-327.  
In claims 1, 3, and 5, “means to supply … load current” is interpreted under 112(f) as being as being performed by a control circuit, as disclosed in lines 333-335.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite to “control and monitor the voltage level (VDCnom) of the DC current” however it is unclear how this is performed.  A DC current does not in itself have a voltage level, although it is possible to measure a voltage on a resistor due to a DC current passing over the resistor.  However, such a device is not disclosed.  It is disclosed to determine the voltage level of a DC bus (lines 275-278), however this is not the same as determining a voltage level of a DC current.    
Claims 2-10, and 12-19 are rejected as dependent upon a rejected claim.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1 and 11, it does not seem to make technical sense that it is possible to “control and monitor the voltage level (VDCnom) of the DC current” since the voltage level of a current cannot be changed, unless if it is being referred to the voltage level over a resistor due to the DC current, however this is not consistent with the rest of the disclosure.  It is indefinite and unclear how this action is performed.  For examination purposes, the claim was interpreted as controlling and monitoring the voltage level of the power supply system. 
Claim 3 recites the limitation "the means of supplying load current" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that “the means to supply a pre-
Claims 2, 4-10, 12-19 are rejected as dependent upon a rejected claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 11-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoff et al. (US 2009/0022148; hereinafter Hoff; already of record from IDS).
In regards to claim 1, Hoff teaches of a power supply system for an electric motor that drives a hydraulic pump in a demolition robot (Abstract, Fig 1, Para 0018), comprising: 
a source of power providing a DC current (Para 0020), 
means to control and monitor the voltage level (VDCnom) of the DC current (Para 0025 lines 18-28),  
a system activator (Para 0020; “a contactor, switch, relay, circuit breaker, etc.”), 
means to supply a pre-determined load current (IL) from the source of power (Para 0025, 0036; “current…may be controllably set”)
wherein the load current (IL) is a DC current and the electric motor comprises a DC motor (Para 0020 first sentence, Para 0026, 0028).
In regards to claim 2, Hoff teaches of the power supply system according to claim 1, comprising a power regulator that is arranged between the DC motor and the source of power and through the influence of which power regulator the magnitude of the load current (IL) that is supplied to the DC motor is regulated (Fig 3 Parts 44, 46, Para 0036).
In regards to claim 9, Hoff teaches of the power supply system according to claim 1, wherein the source of power comprises a DC bus (Para 0011).
In regards to claim 11, the claim recites analogous limitation to that of claim 1 and the claim is rejected for the same premise.  Hoff further teaches … the magnitude of the load current (IL) is selected with respect to a pre-determined requirement for power from the hydraulic pump or from an instantaneously arising requirement for power from the hydraulic pump (Para 0028, 0018, Para 0025, 0036; “current…may be controllably set”).
In regards to claim 12, the claim recited analogous limitations to that of claim 2, and is therefore rejected under the same premise.  
In regards to claim 15, Hoff teaches of the method according to claim 11, wherein the DC motor is supplied with a reduced nominal load current (IL) (Para 0025, 0036; “current…may be controllably set”; where the value could be set to a reduced value).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8, 13-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff in view of Bystedt (WO 2013/162448; already of record from IDS).
In regards to claim 3, Hoff teaches of the power supply system according to claim 2.
However, Hoff does not teach that the monitoring and control of the power regulator is configured to take place manually, or automatically through the influence of a current sensor arranged at the power regulator or a corresponding electronic regulator that is connected in a manner that transfers signals, and is thus capable of providing feedback, with the means of supplying load current.
Bystedt, in the same field of endeavor, teaches of a monitoring and control of the power regulator is configured to take place manually, or automatically through the influence of a current sensor arranged at the power regulator or a corresponding electronic regulator that is connected in a manner that transfers signals, and is thus capable of providing feedback, with the means of supplying load current (Page 4 line 35 – Page 5 line 15, Abstract, Fig 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply system, as taught by Hoff, to include monitoring and controlling the power regulator manually or automatically, as taught by Bystedt, in order to allow for the operator to remotely control the machine and choose an operating condition based on a supply of reserve power and activate or deactivate this condition manually (Bystedt Page 4 line 35 – Page 5 line 15).
In regards to claim 4, Hoff in view of Bystedt teaches of the power supply system according to claim 1, wherein the source of power comprises at least one selected from the group consisting of: 
a fixed AC power grid (Bystedt Page 2 line 36 – Page 3 line 16, Part 12), 
an internal battery supported onboard the demolition robot (Bystedt Page 3 line 17-23), 
an external battery located outside of the demolition robot (Bystedt Page 3 line 17-23).
The motivation of combining Hoff with Bystedt is the same as that in claim 3 above.  
In regards to claim 5, Hoff in view of Bystedt teaches of the power supply system according to claim 1, comprising a connector in which the source of power (Bystedt Fig 3, Part 30a, Page 5 line 28 – page 6 line 4), the means that controls and monitors the voltage level (Bystedt Fig 3, Part 37, Page 6 line 5-16, claim 1 lines 21-25), and the means of supplying load current (Hoff Para 0025, 0036; Bystedt Fig 3 parts 31, 34, 34’)  are included, wherein the connector constitutes an integral part of the demolition robot and is supported on it (Bystedt Page 3 line 32-35, page 6 line 5-6).
The motivation of combining Hoff with Bystedt is the same as that in claim 3 above.  
In regards to claim 6, Hoff in view of Bystedt teaches of the power supply system according to claim 5, wherein the connector unit comprises one or several members from a group consisting of: an AC port and an AC/DC converter that allows a fixed AC power grid to be connected through electrical cable to the source of power (Bystedt Fig 1 Part 2, Page 4, line 12-17, Fig 3 parts 12, 31, claim 1, Page 6 lines 17-26), an internal battery integral to the demolition robot that is directly connected to source of power (Bystedt Fig 1 Part 2, Page 4, line 12-17, claim 1, Page 3 lines 9-24), a DC port that allows an external battery located at a distance from the demolition robot to be connected through electrical cable to the source of power (Bystedt Fig 1 Part 2, Page 4, line 12-17, claim 1, Page 3 lines 9-24; where the cable could be have a DC port).
The motivation of combining Hoff with Bystedt is the same as that in claim 3 above.  
In regards to claim 7, Hoff in view of Bystedt teaches of the power supply system according to claim 1, wherein the activator comprises at least one selected from the group consisting of: a mains switch with an On/Off switch that is configured to be operated by an operator in order to switch the system between an active state and a passive state in which the source of power does not provide any power, an operating switch with an On/Off switch that is configured to be operated by an operator, whereby in the passive state the DC motor (20) does not receive any power from the source of power (Hoff Para 0020; “a contactor, switch, relay, circuit breaker, etc.”; Bystedt Page 4 line 35 – page 5 line 11, Fig 1 parts 3, 4).
The motivation of combining Hoff with Bystedt is the same as that in claim 3 above.  
In regards to claim 8, Hoff in view of Bystedt teaches of the power supply system according to claim 7, wherein either one or each of the said mains switch and operating switch is arranged for influence by remote control (Hoff Para 0020; “a contactor, switch, relay, circuit breaker, etc.”; Bystedt Page 4 line 35 – page 5 line 11, Fig 1 parts 3, 4). 
The motivation of combining Hoff with Bystedt is the same as that in claim 3 above.  
In regards to claim 13, the claim recites analogous limitations to that of the combination of claims 3, 7, and 8, and is therefore rejected under the same premise.  
In regards to claim 14, Hoff in view of Bystedt teaches of the method according to claim 13, wherein a programmable logical control circuit ("PLC") or a computer is arranged to control the load current and manual regulation of the magnitude of the load current (IL) takes place through dialogue-controlled programming of the said PLC or computer (Hoff Para 0025-0026; where a controller can be a PLC).
In regards to claim 16, 
In regards to claim 17, the claim recites analogous limitations to that of claim 6, and is therefore rejected under the same premise.  
In regards to claim 18, Hoff in view of Bystedt teaches of the method according to claim 14, wherein the dialogue-controlled programming of the said PLC or computer comprises display of menus in a controller supported by an operator for the remote control of the demolition robot (Bystedt Page 4 line 35 – page 5 line 15).
The motivation of combining Hoff with Bystedt is the same as that in claim 3 above.  
In regards to claim 19, Hoff in view of Bystedt teaches of the power supply according to claim 8, wherein the remote control is effected by a controller carried by an operator for remote control of the demolition robot (Bystedt Page 4 line 35 – page 5 line 15).
The motivation of combining Hoff with Bystedt is the same as that in claim 3 above.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff in view of Alston (WO 2008/130968; already of record from IDS).
In regards to claim 10, Hoff teaches of the power supply system according to claim 1. 
However, Hoff does not teach that the DC motor comprises a brushless direct current motor with electronic commutation, known as a "BLDC" motor.
Alston, in the same field of endeavor, teaches of a DC motor comprises a brushless direct current motor with electronic commutation, known as a "BLDC" motor (Para 0046-0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply system, as taught by Hoff, to include the DC motor comprising a brushless direct current motor, as taught by Alston, in order to improve the overall system efficiency (Alston Para 0047).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luke et al. (US 9437058) teaches of a system to limit the current and/or voltage supplied to a traction electric motor.  
Ishida (EP 2180576) teaches of a power supply with at least two power sources that output a DC voltage.  
Kouvo et al. (WO 2011/080392) teaches of a system with at least one auxiliary power source that power tools on mining equipment.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/17/2021